Exhibit 10.21

EXECUTION VERSION

 

THIRD AMENDMENT TO THE
PURCHASE AND SALE AGREEMENT

This THIRD AMENDMENT TO THE PURCHASE AND SALE AGREEMENT (this “Amendment”),
dated as of September 30, 2020, is entered into by and among the following
parties:

 

(i)

BRIGHTVIEW LANDSCAPES, LLC, as Servicer (in such capacity, the “Servicer”) and a
Remaining Originator (as defined below);

 

(ii)

Brightview Puerto Rico, LLC, as an Originator (the “Exiting Originator”);

 

(iii)

THE VARIOUS PARTIES LISTED ON THE SIGNATURE PAGES HERETO, as Remaining
Originators (collectively, the “Remaining Originators” and each, a “Remaining
Originator”); and

 

(iv)

BRIGHTVIEW FUNDING LLC, as Buyer (the “Buyer”).

Capitalized terms used but not otherwise defined herein (including such terms
used above) have the respective meanings assigned thereto in the Agreement
described below.

BACKGROUND

A.The parties hereto are parties to the Purchase and Sale Agreement, dated as of
April 28, 2017 (as amended by the First Amendment to the Purchase and Sale
Agreement and Omnibus Amendment to the Subordinated Notes, dated as of February
15, 2018, and the Second Amendment to the Purchase and Sale Agreement, dated as
of September 30, 2020, and as further amended, restated, supplemented or
otherwise modified through the date hereof, the “Agreement”).

B.Concurrently herewith, the Buyer, as seller, and the Exiting Originator, as
buyer, are entering into that certain Assignment Agreement, dated as of the date
hereof (the “Assignment Agreement”).

C.The Exiting Originator desires to no longer be party to the Agreement as an
Originator thereunder effective as of the date hereof.

D.The parties hereto desire to amend the Agreement as set forth herein.

NOW, THEREFORE, with the intention of being legally bound hereby, and in
consideration of the mutual undertakings expressed herein, each party to this
Amendment hereby agrees as follows:

SECTION 1.Amendments to the Agreement.  The Agreement is hereby amended as
follows:

(a)Schedule I of the Agreement is hereby replaced in its entirety with the
schedule attached hereto as Schedule I.

 

 

Third Amendment to

Purchase and Sale Agreement (BrightView)

 

--------------------------------------------------------------------------------

 

(b)Schedule II of the Agreement is hereby replaced in its entirety with the
schedule attached hereto as Schedule II.

(c)Schedule III of the Agreement is hereby replaced in its entirety with the
schedule attached hereto as Schedule III.

(d)Schedule V of the Agreement is hereby replaced in its entirety with the
schedule attached hereto as Schedule V.

SECTION 2.Release of Exiting Originator.  The parties hereto hereby agree that
upon the effectiveness of this Amendment, the Exiting Originator shall no longer
(a) be a party to the Agreement or any other Transaction Document and shall no
longer have any obligations or rights thereunder (other than such obligations
which by their express terms survive termination of the Agreement or such other
Transaction Document) and (b) sell any Receivables or Related Rights to the
Buyer pursuant to the Agreement or otherwise.

SECTION 3.Delegation and Assumption of Exiting Originator’s
Obligations.  Effective immediately prior to the removal of the Exiting
Originator as a party to the Agreement pursuant to Section 2 above, the Exiting
Originator hereby delegates to the Remaining Originators, and the Remaining
Originators, jointly and severally, hereby assume all of the Exiting
Originator’s duties, obligations and liabilities, to the extent if any, under
the Agreement and each of the other Transaction Documents.

SECTION 4.Cancellation of Subordinated Notes.  The Exiting Originator represents
and warrants to the other parties hereto that it (a) currently holds the
Subordinated Note made by the Buyer to the Exiting Originator (the “Exiting
Originator Note”) and (b) has not sold, pledged, assigned, or otherwise
transferred the Exiting Originator Note or any interest therein.  The Exiting
Originator acknowledges and agrees that all the Buyer’s outstanding obligations
(including, without limitation, any payment obligations) under the Exiting
Originator Note have been finally and fully paid and performed on or prior to
the date hereof.  The Exiting Originator Note is hereby cancelled and shall have
no further force or effect.

SECTION 5.Consent to Assignment Agreement.  The parties hereto consent to the
Buyer and the Exiting Originator entering into the Assignment Agreement in the
form of Exhibit A hereto.

SECTION 6.Authorization to File Financing Statement.  Upon the effectiveness of
this Amendment, the Exiting Originator and the Buyer hereby authorize the
Administrative Agent to file (at the expense of the Buyer) one or more UCC-3
terminations in the form of Exhibit B hereto.

SECTION 7.Representations and Warranties of the Originators and Servicer.  The
Originators and the Servicer hereby represent and warrant to each of the parties
hereto as of the date hereof as follows:

(a)Representations and Warranties.  The representations and warranties made by
it in the Agreement and each of the other Transaction Documents it which it is a
party are true and correct as of the date hereof.

 

2

Third Amendment to

Purchase and Sale Agreement (BrightView)

 

--------------------------------------------------------------------------------

 

(b)Enforceability.  The execution and delivery by it of this Amendment, and the
performance of its obligations under this Amendment, the Agreement (as amended
hereby) and the other Transaction Documents to which it is a party are within
its organizational powers and have been duly authorized by all necessary action
on its part, and this Amendment, the Agreement (as amended hereby) and the other
Transaction Documents to which it is a party are (assuming due authorization and
execution by the other parties thereto) its valid and legally binding
obligations, enforceable in accordance with its terms, except (x) the
enforceability thereof may be limited by bankruptcy, insolvency, reorganization,
moratorium or other similar laws from time to time in effect relating to
creditors’ rights, and (y) the remedy of specific performance and injunctive and
other forms of equitable relief may be subject to equitable defenses and to the
discretion of the court before which any proceeding therefor may be brought.

(c)No Event of Default; No Purchase and Sale Termination Event.  No Event of
Default, Unmatured Event of Default, Purchase and Sale Termination Event or
Unmatured Purchase and Sale Termination Event has occurred and is continuing, or
would occur as a result of this Amendment or the transactions contemplated
hereby.

SECTION 8.Effect of Amendment; Ratification.  All provisions of the Agreement
and the other Transaction Documents, as expressly amended and modified by this
Amendment, shall remain in full force and effect.  After this Amendment becomes
effective, all references in the Agreement (or in any other Transaction
Document) to “this Purchase and Sale Agreement”, “this Agreement”, “hereof”,
“herein” or words of similar effect referring to the Agreement shall be deemed
to be references to the Agreement as amended by this Amendment. This Amendment
shall not be deemed, either expressly or impliedly, to waive, amend or
supplement any provision of the Agreement other than as set forth herein.  The
Agreement, as amended by this Amendment, is hereby ratified and confirmed in all
respects.

SECTION 9.Effectiveness.  This Amendment shall become effective as of the date
hereof:

(a)upon the Administrative Agent’s receipt of counterparts to this Amendment
executed by each of the parties hereto; and

(b)upon the Administrative Agent’s receipt of counterparts to the Assignment
Agreement executed by each of the parties thereto.

SECTION 10.Severability.  Any provisions of this Amendment which are prohibited
or unenforceable in any jurisdiction shall, as to such jurisdiction, be
ineffective to the extent of such prohibition or unenforceability without
invalidating the remaining provisions hereof, and any such prohibition or
unenforceability in any jurisdiction shall not invalidate or render
unenforceable such provision in any other jurisdiction.

SECTION 11.Transaction Document.  This Amendment shall be a Transaction Document
for purposes of the Receivables Financing Agreement.

SECTION 12.Counterparts.  This Amendment may be executed in any number of
counterparts and by different parties on separate counterparts, each of which
when so executed shall be deemed to be an original and all of which when taken
together shall constitute but one

 

3

Third Amendment to

Purchase and Sale Agreement (BrightView)

 

--------------------------------------------------------------------------------

 

and the same instrument.  Delivery of an executed counterpart of a signature
page to this Amendment by facsimile or e-mail transmission shall be effective as
delivery of a manually executed counterpart hereof.  The words “execution”,
“executed”, “signed”, “signature”, and words of like import in this Amendment
shall be deemed to include electronic signatures or electronic records, each of
which shall be of the same legal effect, validity or enforceability as a
manually executed signature or the use of a paper-based recordkeeping system, as
the case may be, to the extent and as provided for in any applicable law,
including the Federal Electronic Signatures in Global and National Commerce Act,
the New York State Electronic Signatures and Records Act, or any other similar
state laws based on the Uniform Electronic Transactions Act.

SECTION 13.GOVERNING LAW AND JURISDICTION.  

(a)THIS AMENDMENT, INCLUDING THE RIGHTS AND DUTIES OF THE PARTIES HERETO, SHALL
BE GOVERNED BY, AND CONSTRUED IN ACCORDANCE WITH, THE LAWS OF THE STATE OF NEW
YORK (INCLUDING SECTIONS 5-1401 AND 5-1402 OF THE GENERAL OBLIGATIONS LAW OF THE
STATE OF NEW YORK, BUT WITHOUT REGARD TO ANY OTHER CONFLICTS OF LAW PROVISIONS
THEREOF).

(b)EACH PARTY HERETO HEREBY IRREVOCABLY SUBMITS TO THE EXCLUSIVE JURISDICTION OF
ANY NEW YORK STATE OR FEDERAL COURT SITTING IN NEW YORK CITY, NEW YORK IN ANY
ACTION OR PROCEEDING ARISING OUT OF OR RELATING TO THIS AMENDMENT, AND EACH
PARTY HERETO HEREBY IRREVOCABLY AGREES THAT ALL CLAIMS IN RESPECT OF SUCH ACTION
OR PROCEEDING MAY BE HEARD AND DETERMINED IN SUCH NEW YORK STATE COURT OR, TO
THE EXTENT PERMITTED BY LAW, IN SUCH FEDERAL COURT.  THE PARTIES HERETO HEREBY
IRREVOCABLY WAIVE, TO THE FULLEST EXTENT THEY MAY EFFECTIVELY DO SO, THE DEFENSE
OF AN INCONVENIENT FORUM TO THE MAINTENANCE OF SUCH ACTION OR PROCEEDING.  THE
PARTIES HERETO AGREE THAT A FINAL JUDGMENT IN ANY SUCH ACTION OR PROCEEDING
SHALL BE CONCLUSIVE AND MAY BE ENFORCED IN OTHER JURISDICTIONS BY SUIT ON THE
JUDGMENT OR IN ANY OTHER MANNER PROVIDED BY LAW.

SECTION 14.Section Headings.  The various headings of this Amendment are
included for convenience only and shall not affect the meaning or interpretation
of this Amendment, the Agreement or any provision hereof or thereof.

SECTION 15.Reaffirmation.  After giving effect to this Amendment and the
transactions contemplated by this Amendment, all of the provisions of the
Performance Guaranty shall  remain in full force and effect and the Performance
Guarantor hereby ratifies and affirms the Performance Guaranty and acknowledges
that the Performance Guaranty has continued and shall continue in full force and
effect in accordance with its terms.

[Signature Pages Follow]

 

 

4

Third Amendment to

Purchase and Sale Agreement (BrightView)

 

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the parties have executed this Amendment as of the date
first written above.

 

 

BRIGHTVIEW FUNDING LLC, a Delaware limited liability company, as Buyer

 

 

 

 

 

 

 

By:

  /s/ Katriona Knaus

 

 

Name: Katriona Knaus

 

 

Title:  Treasurer

 

 

 

 

 

 

 

BRIGHTVIEW LANDSCAPES, LLC, a Delaware limited liability company, as Servicer
and a Remaining Originator

 

 

 

 

 

 

 

By:

  /s/ Katriona Knaus

 

 

Name: Katriona Knaus

 

 

Title:  Treasurer

 

 

 

 

 

 

 

MethEny Commercial Lawn Maintenance, Inc., a Texas corporation, as a Remaining
Originator

 

 

 

 

 

 

 

By:

  /s/ Katriona Knaus

 

 

Name: Katriona Knaus

 

 

Title:  Assistant Treasurer

 

 

 

 

 

 

 

Brightview Chargers, Inc., a Delaware corporation, as a Remaining Originator

 

 

 

 

 

 

 

By:

  /s/ Katriona Knaus

 

 

Name: Katriona Knaus

 

 

Title:  Assistant Treasurer

 



 

S-1

 

Third Amendment to

Purchase and Sale Agreement (BrightView)

 

--------------------------------------------------------------------------------

 

 

Brightview Enterprise Solutions, LLC, a Florida limited liability company, as a
Remaining Originator

 

 

 

 

 

 

 

By:

  /s/ Katriona Knaus

 

 

Name: Katriona Knaus

 

 

Title:  Assistant Treasurer

 

 

 

 

 

 

 

Brightview Landscape Services, Inc., an Arizona corporation, as a Remaining
Originator

 

 

 

 

 

 

 

By:

  /s/ Katriona Knaus

 

 

Name: Katriona Knaus

 

 

Title:  Assistant Treasurer

 

 

 

 

 

 

 

Brightview Landscape Services, Inc., a California corporation, as a Remaining
Originator

 

 

 

 

 

 

 

By:

  /s/ Katriona Knaus

 

 

Name: Katriona Knaus

 

 

Title:  Assistant Treasurer

 

 

 

 

 

 

 

Brightview Landscape Services, Inc., a Colorado corporation, as a Remaining
Originator

 

 

 

 

 

 

 

By:

  /s/ Katriona Knaus

 

 

Name: Katriona Knaus

 

 

Title:  Assistant Treasurer

 

 

S-2

 

Third Amendment to

Purchase and Sale Agreement (BrightView)

 

--------------------------------------------------------------------------------

 

 

 

Brightview Landscape Services, Inc., a Florida corporation, as a Remaining
Originator

 

 

 

 

 

 

 

By:

  /s/ Katriona Knaus

 

 

Name: Katriona Knaus

 

 

Title:  Assistant Treasurer

 

 

 

 

 

 

 

Brightview Landscape Services, INC., a Georgia corporation, as a Remaining
Originator

 

 

 

 

 

 

 

By:

  /s/ Katriona Knaus

 

 

Name: Katriona Knaus

 

 

Title:  Assistant Treasurer

 

 

 

 

 

 

 

Brightview Landscape Services, Inc., a Nevada corporation, as a Remaining
Originator

 

 

 

 

 

 

 

By:

  /s/ Katriona Knaus

 

 

Name: Katriona Knaus

 

 

Title:  Assistant Treasurer

 

 

 

 

 

 

 

Brightview Landscape Services, Inc., a Texas corporation, as a Remaining
Originator

 

 

 

 

 

 

 

By:

  /s/ Katriona Knaus

 

 

Name: Katriona Knaus

 

 

Title:  Assistant Treasurer

 

 

S-3

 

Third Amendment to

Purchase and Sale Agreement (BrightView)

 

--------------------------------------------------------------------------------

 

 

 

Brightview Landscape Development, Inc., an Arizona corporation, as a Remaining
Originator

 

 

 

 

 

 

 

By:

  /s/ Katriona Knaus

 

 

Name: Katriona Knaus

 

 

Title:  Assistant Treasurer

 

 

 

 

 

 

 

Brightview Landscape Development, Inc., a California corporation, as a Remaining
Originator

 

 

 

 

 

 

 

By:

  /s/ Katriona Knaus

 

 

Name: Katriona Knaus

 

 

Title: Treasurer

 

 

 

 

 

 

 

Brightview Landscape Development, Inc., a Colorado corporation, as a Remaining
Originator

 

 

 

 

 

 

 

By:

  /s/ Katriona Knaus

 

 

Name: Katriona Knaus

 

 

Title:  Assistant Treasurer

 

 

 

 

 

 

 

Brightview Golf Maintenance, Inc., a California corporation, as a Remaining
Originator

 

 

 

 

 

 

 

By:

  /s/ Katriona Knaus

 

 

Name: Katriona Knaus

 

 

Title:  Assistant Treasurer

 

 

 

 

 

 

 

Brightview Tree Care Services, Inc., a California corporation, as a Remaining
Originator

 

 

 

 

 

 

 

By:

  /s/ Katriona Knaus

 

 

Name: Katriona Knaus

 

 

Title:  Assistant Treasurer

 

 

S-4

 

Third Amendment to

Purchase and Sale Agreement (BrightView)

 

--------------------------------------------------------------------------------

 

 

 

Western Landscape Construction, a Nevada corporation, as a Remaining Originator

 

 

 

 

 

 

 

By:

  /s/ Katriona Knaus

 

 

Name: Katriona Knaus

 

 

Title:  Assistant Treasurer

 

 

 

 

 

 

 

U. S. Lawns, Inc., a Florida corporation, as an Remaining Originator

 

 

 

 

 

 

 

By:

  /s/ Katriona Knaus

 

 

Name: Katriona Knaus

 

 

Title:  Assistant Treasurer

 

 

S-5

 

Third Amendment to

Purchase and Sale Agreement (BrightView)

 

--------------------------------------------------------------------------------

 

 

 

Brightview Puerto Rico, LLC, a Puerto Rico limited liability company, as an
Exiting Originator

 

 

 

 

 

 

 

By:

  /s/ Katriona Knaus

 

 

Name: Katriona Knaus

 

 

Title:  Assistant Treasurer

 

 

S-6

 

Third Amendment to

Purchase and Sale Agreement (BrightView)

 

--------------------------------------------------------------------------------

 

 

ACKNOWLEDGED AND AGREED TO BY:

 

 

 

 

PNC BANK, NATIONAL ASSOCIATION,
as the Administrative Agent

 

 

 

 

 

 

 

 

 

 

By:

  /s/ Christopher Blaney

 

 

Name:  Christopher Blaney

 

 

Title:  Senior Vice President

 

 

 

 

 

 

 

PNC BANK, NATIONAL ASSOCIATION,
as a Lender

 

 

 

 

 

 

 

 

 

 

By:

  /s/ Christopher Blaney

 

 

Name:  Christopher Blaney

 

 

Title:  Senior Vice President

 

 

 

S-7

 

Third Amendment to

Purchase and Sale Agreement (BrightView)

 

--------------------------------------------------------------------------------

 

 

ACKNOWLEDGED AND AGREED TO BY:

 

 

 

 

BRIGHTVIEW ACQUISITION HOLDINGS, INC.,

as the Performance Guarantor

 

 

 

 

 

 

 

 

 

By:

  /s/ Katriona Knaus

 

 

Name: Katriona Knaus

 

 

Title:  Assistant Treasurer

 

 

 

 

S-8

 

Third Amendment to

Purchase and Sale Agreement (BrightView)

 

--------------------------------------------------------------------------------

 

Schedule I

 

 

LIST AND LOCATION OF EACH ORIGINATOR

 

Originator

Location

BrightView Landscapes, LLC

Delaware

Metheny Commercial Lawn Maintenance, Inc.

Texas

BrightView Chargers, Inc. 

Delaware

BrightView Enterprise Solutions, LLC

Florida

BrightView Landscape Services, Inc.

Arizona

BrightView Landscape Services, Inc.

California

BrightView Landscape Services, Inc.

Colorado

BrightView Landscape Services, Inc.

Florida

BrightView Landscape Services, Inc.

Georgia

BrightView Landscape Services, Inc.

Nevada

BrightView Landscape Services, Inc.

Texas

BrightView Landscape Development, Inc.

Arizona

BrightView Landscape Development, Inc.

California

BrightView Landscape Development, Inc.

Colorado

BrightView Golf Maintenance, Inc.

California

BrightView Tree Care Services, Inc.

California

western Landscape Construction

Nevada

U. S. Lawns, Inc.

Florida

 

 

Schedule I-1

 

Third Amendment to

Purchase and Sale Agreement (BrightView)

 

--------------------------------------------------------------------------------

 

Schedule II

 

 

LOCATION OF BOOKS AND RECORDS OF ORIGINATORS

 

Originator

Location of Books and Records

BrightView Landscapes, LLC

980 Jolly Road

Blue Bell, Pennsylvania 19422

Metheny Commercial Lawn Maintenance, Inc.

980 Jolly Road

Blue Bell, Pennsylvania 19422

BrightView Chargers, Inc.

980 Jolly Road

Blue Bell, Pennsylvania 19422

BrightView Enterprise Solutions, LLC

980 Jolly Road

Blue Bell, Pennsylvania 19422

BrightView Landscape Services, Inc.

980 Jolly Road

Blue Bell, Pennsylvania 19422

BrightView Landscape Services, Inc.

980 Jolly Road

Blue Bell, Pennsylvania 19422

BrightView Landscape Services, Inc.

980 Jolly Road

Blue Bell, Pennsylvania 19422

BrightView Landscape Services, Inc.

980 Jolly Road

Blue Bell, Pennsylvania 19422

BrightView Landscape Services, Inc.

980 Jolly Road

Blue Bell, Pennsylvania 19422

BrightView Landscape Services, Inc.

980 Jolly Road

Blue Bell, Pennsylvania 19422

BrightView Landscape Services, Inc.

980 Jolly Road

Blue Bell, Pennsylvania 19422

BrightView Landscape Development, Inc.

980 Jolly Road

Blue Bell, Pennsylvania 19422

BrightView Landscape Development, Inc.

980 Jolly Road

Blue Bell, Pennsylvania 19422

BrightView Landscape Development, Inc.

980 Jolly Road

Blue Bell, Pennsylvania 19422

BrightView Golf Maintenance, Inc.

980 Jolly Road

Blue Bell, Pennsylvania 19422

BrightView Tree Care Services, Inc.

980 Jolly Road

Blue Bell, Pennsylvania 19422

western Landscape Construction

980 Jolly Road

Blue Bell, Pennsylvania 19422

U. S. Lawns, Inc.

980 Jolly Road

Blue Bell, Pennsylvania 19422

 

 

Schedule II-1

 

Third Amendment to

Purchase and Sale Agreement (BrightView)

 

--------------------------------------------------------------------------------

 

Schedule III

 

 

TRADE NAMES

 

BrightView Landscapes, LLC

•    BrightView

Metheny Commercial Lawn Maintenance, Inc.

•    BrightView

BrightView Chargers, Inc. 

•    BrightView

BrightView Enterprise Solutions, LLC

•    BrightView

BrightView Landscape Services, Inc.

•    BrightView

BrightView Landscape Services, Inc.

•    BrightView

BrightView Landscape Services, Inc.

•    BrightView

BrightView Landscape Services, Inc.

•    BrightView

BrightView Landscape Services, Inc.

•    BrightView

BrightView Landscape Services, Inc.

•    BrightView

BrightView Landscape Services, Inc.

•    BrightView

BrightView Landscape Development, Inc.

•    BrightView

BrightView Landscape Development, Inc.

•    BrightView

BrightView Landscape Development, Inc.

•    BrightView

BrightView Golf Maintenance, Inc.

•    BrightView

BrightView Tree Care Services, Inc.

•    BrightView

Western Landscape Construction

•    BrightView

U. S. Lawns, Inc.

•    BrightView

 

 

Schedule III-1

 

Third Amendment to

Purchase and Sale Agreement (BrightView)

 

--------------------------------------------------------------------------------

 

Schedule V

 

 

NOTICE ADDRESSES

brightview funding llc 

980 Jolly Road

Blue Bell, Pennsylvania 19422

 

brightview landscapes, llc

980 Jolly Road

Blue Bell, Pennsylvania 19422

 

If to any other Originator:

 

c/o BrightView Landscapes, LLC

980 Jolly Road

Blue Bell, Pennsylvania 19422

 

 

 

 

Schedule V-1

 

Third Amendment to

Purchase and Sale Agreement (BrightView)

 

--------------------------------------------------------------------------------

 

EXHIBIT A

[Form of Assignment Agreement]

 

 

Schedule V-2

 

Third Amendment to

Purchase and Sale Agreement (BrightView)

 

--------------------------------------------------------------------------------

 

ASSIGNMENT AGREEMENT

This Assignment Agreement (this “Assignment Agreement”) dated as of September
30, 2020 is between Brightview PUERTO RICO, LLC, a Puerto Rico limited liability
company (the “Buyer”), and BRIGHTVIEW FUNDING LLC, a Delaware corporation (the
“Seller”).

Reference is made to (i) the Receivables Financing Agreement, dated as of April
28, 2017 (as amended by the First Amendment to the Receivables Financing
Agreement, dated as of February 21, 2019, and as further amended, supplemented
or otherwise modified through and including the date hereof, the “Receivables
Financing Agreement”), among the Seller, as borrower, BrightView Landscapes,
LLC, as servicer (in such capacity, the “Servicer”), PNC Bank, National
Association, as LC Bank and administrative agent (in such capacity, the
“Administrative Agent”), PNC Capital Markets LLC, as structuring agent, and the
Persons from time to time party thereto as Lenders and LC Participants, (ii) the
Purchase and Sale Agreement, dated as of April 28, 2017 (as amended by the First
Amendment to the Purchase and Sale Agreement and Omnibus Amendment to the
Subordinated Notes, dated as of February 15, 2018, and by the Second Amendment
to the Purchase and Sale Agreement, dated as of September 30, 2020, and as
further amended, supplemented or otherwise modified through the date hereof, the
“Purchase and Sale Agreement”), among the various entities as Originators
thereunder from time to time, the Servicer and the Seller, and (iii) Third
Amendment to Purchase and Sale Agreement, dated as of the date hereof (the “Sale
Agreement Amendment”), among the Servicer, the Seller, the Buyer, as the exiting
originator, and the originators party thereto, as remaining
originators.  Capitalized terms not otherwise defined herein shall have the
meanings set forth in the Receivables Financing Agreement.

The Seller, the Servicer and the Buyer have informed the Lender, the LC Bank and
the Administrative Agent of the contemplated removal of the Buyer from the
Purchase and Sale Agreement as an “Originator” thereunder.  In connection
therewith, the Seller desires to sell to the Buyer, and the Buyer desires to
purchase from the Seller, all of the Receivables that are currently outstanding
and owned by the Seller and that were originated by the Buyer (collectively, the
“Subject Receivables”).  The Subject Receivables are identified on the
electronic data file which the Buyer (or the Servicer on its behalf) delivered
to the Administrative Agent on or prior to the date hereof. In consideration of
the payment by the Buyer to the Seller on the date hereof of the purchase price
(the “Purchase Price”) in an amount equal to the reasonably equivalent value of
the Subject Receivables on the date hereof, as mutually agreed by such parties
and for other good and valuable consideration, the receipt and sufficiency of
which are hereby acknowledged, the Seller hereby sells, assigns and transfers to
the Buyer and its successors and assigns all right, title and interest of the
Seller in and to:

 

(a)

each Subject Receivable;

 

(b)

all rights to all Related Security with respect to all such Subject Receivables
(but only so long as such Related Security is related solely to Subject
Receivables and not any other Receivables);

 

(c)

all books and records of the Buyer to the extent related to any of the
foregoing, and all rights, remedies, powers, privileges, title and interest (but
not obligations)

 

Schedule V-3

 

Third Amendment to

Purchase and Sale Agreement (BrightView)

 

--------------------------------------------------------------------------------

 

 

in and to each Collection and all Collection Accounts, into which any
Collections or other proceeds with respect to such Subject Receivables may be
deposited, and any related investment property acquired with any such
Collections or other proceeds (as such term is defined in the applicable UCC);
and

 

(d)

all Collections and other proceeds (as defined in the UCC) of any of the
foregoing that are or were received by Buyer (the items listed in clauses (b)
through (d), collectively, the “Subject Receivables Related Rights” and together
with the Subject Receivables, the “Transferred Property”).

provided however, that, for the avoidance of doubt, the Transferred Property
shall not include any Related Rights to the extent relating to any Receivable
that is not a Subject Receivable.

The Purchase Price shall be paid in full to the Seller by the Buyer on the date
hereof in the form of (i) a reduction in the outstanding principal balance of
the Subordinated Note in favor of the Buyer in an amount equal to the lesser of
the Purchase Price and the outstanding principal balance of such Subordinated
Note, plus (ii) to the extent the outstanding principal balance of such
Subordinated Note is less than the Purchase Price immediately prior to giving
effect to such payment, a cash payment in the amount of such difference in
accordance with the terms hereof, which amount shall constitute a Collection on
the Subject Receivables for all purposes of the Receivables Financing Agreement
and shall be deposited on or prior to the date hereof into the Collection
Account.

The assignment of the Seller made hereby is made without recourse,
representation or warranty, except that the Seller represents and warrants that,
immediately prior to such sale, assignment and transfer and after giving effect
to the release contemplated below (a) it is the sole owner of the Transferred
Property and (b) it is transferring the Transferred Property free and clear of
any lien or encumbrance with respect thereto created by or through the
Seller.  It is the intention of the Seller and the Buyer that the assignment
contemplated by this Assignment Agreement shall constitute a sale of the
Transferred Property from the Seller to the Buyer and the beneficial interest in
and title to such assets shall not be part of the Seller’s estate in the event
of the filing of a bankruptcy petition by or against the Seller under any
bankruptcy law.  Each of the Buyer and the Seller hereby covenant and agree
that, notwithstanding anything to the contrary set forth in the Purchase and
Sale Agreement, no Subject Receivable shall hereafter be sold, transferred or
assigned by the Buyer to the Seller pursuant to the Purchase and Sale Agreement.

By executing a counterpart hereto (a) the Administrative Agent, the LC Bank and
the Lender each hereby acknowledge and consent to the transfers contemplated
herein and (b) upon (x) the Administrative Agent’s receipt of counterparts of
this Assignment Agreement signed by each of the parties hereto, (y) payment by
the Buyer to the Seller of the Purchase Price in accordance with the terms
hereof and (z) satisfaction of each condition to effectiveness set forth in the
Sale Agreement Amendment, the Administrative Agent, LC Bank and the Lender
hereby release all of their respective right, title and interest in and to the
Transferred Property, and any and all liens, security interests or other
encumbrances granted to the Administrative Agent, LC Bank or the Lender in the
Transferred Property.  Each of the Administrative Agent, the LC Bank, the Lender
and the Seller hereby agrees that (a) the term “Receivable” as used in the
Receivables Financing Agreement and the other Transaction Documents shall no
longer include any Subject

 

Schedule V-4

 

Third Amendment to

Purchase and Sale Agreement (BrightView)

 

--------------------------------------------------------------------------------

 

Receivables and (b) the term “Related Rights” or “Collections” as used in the
Receivables Financing Agreement and the other Transaction Documents shall no
longer include any Subject Receivables Related Rights.

This Assignment Agreement shall be a Transaction Document for purposes of the
Receivables Financing Agreement.

Notwithstanding anything to the contrary herein or in the other Transaction
Documents, by signing this Assignment Agreement, the Administrative Agent, the
LC Bank and the Lender are not now waiving, nor have they agreed to waive in the
future, any Purchase and Sale Termination Event, Unmatured Purchase and Sale
Termination Event, Event of Default or Unmatured Event of Default, or the breach
of, or any rights and remedies related to the breach of, any provisions of the
Purchase and Sale Agreement or any other Transaction Documents.  This Assignment
Agreement shall not be deemed, either expressly or impliedly, to waive, amend or
supplement any provision of the Receivables Financing Agreement, the Purchase
and Sale Agreement or any other Transaction Document other than as expressly set
forth herein.

Each of the Buyer and the Seller, as to itself represents and warrants to the
Administrative Agent, the Lender and the LC Bank that, immediately after giving
effect to the sales, assignments, transfers and releases contemplated hereby,
(i) the representations and warranties of such Person contained in each of the
Transaction Documents, are true and correct (unless stated to relate solely to
an earlier date, in which case such representations or warranties were true and
correct as of such earlier date) and (ii) no Purchase and Sale Termination
Event, Unmatured Purchase and Sale Termination Event, Event of Default or
Unmatured Event of Default shall exist.

This Assignment Agreement may be executed in any number of counterparts, each of
which when so executed shall be deemed to be an original and all of which when
taken together shall constitute one and the same agreement.  Delivery of an
executed counterpart hereof by facsimile or other electronic means shall be
equally effective as delivery of an originally executed counterpart.  The words
“execution”, “executed”, “signed”, “signature”, and words of like import in this
Assignment Agreement shall be deemed to include electronic signatures or
electronic records, each of which shall be of the same legal effect, validity or
enforceability as a manually executed signature or the use of a paper-based
recordkeeping system, as the case may be, to the extent and as provided for in
any applicable law, including the Federal Electronic Signatures in Global and
National Commerce Act, the New York State Electronic Signatures and Records Act,
or any other similar state laws based on the Uniform Electronic Transactions
Act.  This Assignment Agreement may not be amended or otherwise modified except
in writing executed by each of the parties hereto.

The Buyer hereby agrees that it will not institute, or join any other Person in
instituting, against the Seller any Insolvency Proceeding for at least one year
and one day following the Final Payout Date.

 

Schedule V-5

 

Third Amendment to

Purchase and Sale Agreement (BrightView)

 

--------------------------------------------------------------------------------

 

Any provision of this Assignment Agreement which are prohibited or unenforceable
in any jurisdiction shall, as to such jurisdiction, be ineffective to the extent
of such prohibition or unenforceability without invalidating the remaining
provisions hereof, and any such prohibition or unenforceability in any
jurisdiction shall not invalidate or render unenforceable such provision in any
other jurisdiction.

THIS ASSIGNMENT AGREEMENT, INCLUDING THE RIGHTS AND DUTIES OF THE PARTIES
HERETO, SHALL BE GOVERNED BY, AND CONSTRUED IN ACCORDANCE WITH, THE LAWS OF THE
STATE OF NEW YORK (INCLUDING SECTIONS 5-1401 AND 5-1402 OF THE GENERAL
OBLIGATIONS LAW OF THE STATE OF NEW YORK, BUT WITHOUT REGARD TO ANY OTHER
CONFLICTS OF LAW PROVISIONS THEREOF).

(continued on the following page)

 

 

Schedule V-6

 

Third Amendment to

Purchase and Sale Agreement (BrightView)

 

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the undersigned has caused this Assignment Agreement to be
duly executed and delivered by its duly authorized officer as of the date first
written above.

 

 

BRIGHTVIEW FUNDING LLC,

as Seller

 

 

 

 

 

 

 

By:

 

 

Name:

Katriona Knaus

 

Title:

Treasurer

 

 

 

 

 

 

 

Brightview PUERTO RICO, LLC,

as Buyer

 

 

 

 

 

 

 

By:

 

 

Name:

Katriona Knaus

 

Title:

Assistant Treasurer

 

 

 

 

Exhibit B

 

Second Amendment to

Purchase and Sale Agreement (BrightView)

 

--------------------------------------------------------------------------------

 

 

Acknowledged and Consented to:

 

 

 

 

PNC BANK, NATIONAL ASSOCIATION,

as Administrative Agent

 

 

 

 

 

 

 

 

 

 

By:

 

 

Name:

 

Title:

 

 

 

 

 

 

 

Acknowledged and Consented to:

 

 

 

 

PNC BANK, NATIONAL ASSOCIATION,

as Lender and LC Bank

 

 

 

 

 

 

 

 

 

 

By:

 

 

Name:

 

Title:

 

 

 

 

 

Exhibit B

 

Second Amendment to

Purchase and Sale Agreement (BrightView)

 

--------------------------------------------------------------------------------

 

EXHIBIT B

[Form of UCC-3 Termination Statement]

 

 

Exhibit B

 

Third Amendment to

Purchase and Sale Agreement (BrightView)

 